Exhibit 10.9

Hari Ravichandran IPO Date Restricted Stock Unit Agreement

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.

Restricted Stock Unit Agreement

2013 Stock Incentive Plan

This Restricted Stock Unit Agreement (this “Agreement”) is made as of the
Agreement Date between Endurance International Group Holdings, Inc., a Delaware
corporation (the “Company”), and the Recipient.

NOTICE OF GRANT

 

I. Agreement Date

 

Date:   October 25, 2013

 

II. Recipient Information

 

Recipient:   Hari Ravichandran Recipient Address:  

[Intentionally omitted]

 

III. Grant Information

 

Number of Restricted Stock Units:   481,623

 

IV. Vesting Table

 

Vesting Date

  

Restricted Stock Units that Vest

 

Monthly for four years beginning on the one-month anniversary of the Agreement
Date

     2.0833 % 

This Agreement includes this Notice of Grant and the following Exhibits, which
are expressly incorporated by reference in their entirety herein:

Exhibit A – General Terms and Conditions

Exhibit B – Definitions

Exhibit C – 2013 Stock Incentive Plan

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.

 

ENDURANCE INTERNATIONAL GROUP

HOLDINGS, INC.

    RECIPIENT /s/ David C. Bryson     /s/ Hari Ravichandran Name: David C.
Bryson     Name: Hari Ravichandran Title: Chief Legal Officer    



--------------------------------------------------------------------------------

Hari Ravichandran IPO Date Restricted Stock Unit Agreement

Restricted Stock Unit Agreement

2013 Stock Incentive Plan

EXHIBIT A

GENERAL TERMS AND CONDITIONS

The terms and conditions of the award of the right to receive shares of common
stock, $0.0001 par value per share, of the Company (the “Common Stock”) made to
the Recipient (the “Restricted Stock Units”), as set forth on the cover page of
this Agreement, and subject to the terms and conditions set forth in the 2013
Stock Incentive Plan (the “Plan”), are as follows:

1. Issuance of Restricted Stock Units.

(a) The Restricted Stock Units are granted to the Recipient, effective as of the
Agreement Date (as set forth on the Notice of Grant), in consideration of
employment and other services rendered and to be rendered by the Recipient to
the Company. Each Restricted Stock Unit represents the right to receive one
share of Common Stock, subject to the terms and conditions set forth in the
cover page of this Agreement, these terms and conditions and the Plan.

(b) The Recipient agrees that the Restricted Stock Units shall be subject to the
forfeiture provisions set forth in Section 3 of this Agreement and the
restrictions on transfer set forth in Section 4 of this Agreement

2. Vesting Schedule; Delivery. The Restricted Stock Units shall vest in
accordance with Vesting Table set forth in the Notice of Grant (the “Vesting
Table”). Any fractional number of Restricted Stock Units resulting from the
application of the percentages in the Vesting Table shall be rounded down to the
nearest whole number of Restricted Stock Units.

Notwithstanding the foregoing, if within the one-year period following a Change
in Control Event, the Recipient’s employment with the Company is terminated by
the Company without Cause or by the Recipient for Good Reason, then all
remaining unvested Restricted Stock Units shall become fully vested and free
from all forfeiture restrictions as of the date of such termination. “Change In
Control Event”, “Cause” and “Good Reason” are defined in Exhibit B.

The Common Stock represented by vested Restricted Stock Units shall be delivered
to the Recipient upon the earliest to occur of: (i) 30 days following the fourth
anniversary of the Agreement Date; (ii) 30 days following the death of the
Recipient; (iii) 30 days following the Recipient becoming disabled within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended and the
guidance issued thereunder (“Section 409A”); (iv) upon the closing of a “change
in control event” within the meaning of Section 409A and (v) three days
following the Recipient’s “separation from service” within the meaning of
Section 409A; provided that, solely to the extent that the Common Stock is
delivered to the Recipient upon the Recipient’s separation from service, the
shares of Common Stock shall not be delivered until the date that is six months
plus one day following such separation from service to the extent required to
avoid adverse taxation under Section 409A. Except as set forth in the preceding
sentence, neither the



--------------------------------------------------------------------------------

Company nor the Recipient may accelerate or defer delivery of the Common Stock
unless specifically permitted or required by Section 409A. When delivered, the
Common Stock will initially be issued by the Company in book entry form only, in
the name of the Recipient. Following such delivery, the Company shall, if
requested by the Recipient, issue and deliver to the Recipient a certificate
representing the vested Common Stock.

3. Forfeiture of Unvested Restricted Stock Units Upon Service Termination.

In the event that the Recipient ceases to be an employee of the Company or such
other entity the service providers of which are eligible to receive an award
under the Plan (each such entity, a “Participating Entity”) for any reason or no
reason, with or without cause, all of the Restricted Stock Units that are
unvested as of the time of such service termination shall be forfeited
immediately and automatically to the Company, without the payment of any
consideration to the Recipient, effective as of such termination of service. The
Recipient shall have no further rights with respect to any Restricted Stock
Units that are so forfeited. If the Recipient is providing service to a
Participating Entity, any references in this Agreement to service with the
Company shall instead be deemed to refer to service with such Participating
Entity.

4. Restrictions on Transfer. The Recipient shall not sell, assign, transfer,
pledge, hypothecate or otherwise encumber, by operation of law or otherwise
(collectively “transfer”) any Restricted Stock Units, or any interest therein,
until such Restricted Stock Units have vested and the Common Stock represented
by such Units has been delivered pursuant to Section 2 hereof.

5. Rights as a Shareholder.

The Recipient shall have no rights as a shareholder with respect to the
Restricted Stock Units until the Common Stock represented by such Units is
delivered to the Recipient, except that to the extent that any dividends are
paid with respect to the Common Stock represented by such Restricted Stock
Units, whether vested or unvested, prior to delivery of the Common Stock
pursuant to Section 2 hereof, such dividends shall accrue for the benefit of the
Recipient and shall be paid to the Recipient at the time that the Common Stock
is delivered to the Recipient pursuant to Section 2 hereof.

6. Tax Matters.

(a) Acknowledgments; No Section 83(b) Election. The Recipient acknowledges that
he or she is responsible for obtaining the advice of the Recipient’s own tax
advisors with respect to the grant of the Restricted Stock Units and the
Recipient is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Stock Units. The Recipient understands
that the Recipient (and not the Company) shall be responsible for the
Recipient’s tax liability that may arise in connection with the acquisition,
vesting and/or disposition of the Restricted Stock Units and the Common Stock
represented thereby. The Recipient understands that no election under
Section 83(b) of the Internal Revenue Code of 1986 (the “Code”) is available
with respect to the Restricted Stock Units.



--------------------------------------------------------------------------------

(b) Withholding. The Recipient acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Recipient the
amount of any withholding taxes required to be withheld with respect to the
actions contemplated by this Agreement in any manner permitted by the Plan.

7. Agreement in Connection with Initial Public Offering. The Recipient agrees,
in connection with the initial underwritten public offering of the Common Stock
pursuant to a registration statement under the Securities Act, (i) not to
(a) offer, pledge, announce the intention to sell, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, or otherwise transfer or dispose
of, directly or indirectly, any shares of Common Stock or any other securities
of the Company convertible into or exercisable or exchangeable for shares of
Common Stock or (b) enter into any swap or other agreement that transfers, in
whole or in part, any of the economic consequences of ownership of shares of
Common Stock or other securities of the Company, whether any transaction
described in clause (a) or (b) is to be settled by delivery of securities, in
cash or otherwise, during the period beginning on the date of the filing of such
registration statement with the Securities and Exchange Commission and ending
180 days after the date of the final prospectus relating to the offering (plus
up to an additional 34 days to the extent requested by the managing underwriters
for such offering in order to address Rule 2711(f) of the National Association
of Securities Dealers, Inc. or any similar successor provision), and (ii) to
execute any agreement reflecting clause (i) above as may be requested by the
Company or the managing underwriters at the time of such offering. The Company
may impose stop-transfer instructions with respect to the shares of Common Stock
or other securities subject to the foregoing restriction until the end of the
“lock-up” period.

8. Miscellaneous.

(a) Authority of Board. In making any decisions or taking any actions with
respect to the matters covered by this Agreement, the Company’s Board of
Directors (the “Board”) or any one or more of the committees or subcommittees of
the Board to which the Board delegates its powers in accordance with the terms
of the Plan shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Board or any one or more of its committees or subcommittees to which its
powers have been delegated with respect to this Agreement shall be made in its
discretion and shall be final and binding on the Recipient.

(b) No Right to Continued Service. The Recipient acknowledges and agrees that,
notwithstanding the fact that the vesting of the Restricted Stock Units is
contingent upon his or her continued service with the Company, this Agreement
does not constitute an express or implied promise of continued service or confer
upon the Recipient any rights with respect to continued service by the Company.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware, without regard to
any applicable conflicts of law provisions.



--------------------------------------------------------------------------------

(d) Recipient’s Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.



--------------------------------------------------------------------------------

EXHIBIT B

DEFINITIONS

“Change in Control Event” shall mean the occurrence of one or more of the
following events:

1. the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 under the Exchange Act) 50% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (1), the following acquisitions shall not
constitute a Change in Control Event: (I) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company) or (II) any acquisition by
any corporation pursuant to a Business Combination (as defined below) which
complies with clauses (x) and (y) of subsection (3) of this definition; or

2. a change in the composition of the Board that results in the Continuing
Directors (as defined below) no longer constituting a majority of the Board (or,
if applicable, the Board of Directors of a successor corporation to the
Company), where the term “Continuing Director” means at any date a member of the
Board (x) who was a member of the Board on the date of the initial adoption of
the Plan by the Board or (y) who was nominated or elected subsequent to such
date by at least a majority of the directors who were Continuing Directors at
the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (y) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
Person other than the Board; or

3. the consummation of a merger, consolidation, reorganization, recapitalization
or share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s



--------------------------------------------------------------------------------

assets either directly or through one or more subsidiaries) (such resulting or
acquiring corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively,
immediately prior to such Business Combination and (y) no Person (excluding any
employee benefit plan (or related trust) maintained or sponsored by the Company
or by the Acquiring Corporation) beneficially owns, directly or indirectly, 50%
or more of the then-outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination); or

4. the liquidation or dissolution of the Company.

“Cause” shall have the meaning set forth in the employment agreement between the
Recipient and the Company.

“Good Reason” shall have the meaning set forth in the employment agreement
between the Recipient and the Company.



--------------------------------------------------------------------------------

EXHIBIT C

2013 STOCK INCENTIVE PLAN

[Intentionally omitted]



--------------------------------------------------------------------------------

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.

Amendment No. 1 to IPO Date Restricted Stock Unit Agreement

This Amendment No. 1 (this “Amendment”), dated as of December 12, 2013, amends
that certain IPO Date Restricted Stock Unit Agreement (the “Agreement”), dated
as of October 25, 2013, by and between Endurance International Group Holdings,
Inc., a Delaware corporation (the “Company”) and Hari Ravichandran (the
“Recipient”).

WHEREAS, the Company and the Recipient desire to amend the Agreement, as set
forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Recipient hereby agree as
follows:

 

  1. Section 6(b) of Exhibit A of the Agreement is hereby deleted and replaced
with the following:

“(b) Withholding. The Recipient acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Recipient the
amount of any withholding taxes required to be withheld with respect to the
actions contemplated by this Agreement in any manner permitted by the Plan. The
Recipient agrees and acknowledges that the following automatic sale provisions
shall apply:

(i) Upon the delivery of the Common Stock pursuant to Section 2 hereof, the
Company shall sell, or arrange for the sale of, such number of the shares as is
sufficient to generate net proceeds sufficient to satisfy the Company’s minimum
statutory withholding obligations with respect to the income recognized by the
Recipient upon the delivery of the Common Stock (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such income), and the Company shall retain such net
proceeds in satisfaction of such tax withholding obligations.

(ii) The Recipient hereby appoints the Chief Legal Officer and the Secretary of
the Company, and each of them acting singly, his or her attorney in fact, to
sell the Recipient’s shares in accordance with this Section 6. The Recipient
agrees to execute and deliver such documents, instruments and certificates as
may reasonably be required in connection with the sale of the shares pursuant to
this Section 6.

(iii) The Recipient represents to the Company that, as of the date hereof, he or
she is not aware of any material nonpublic information about the Company or the
Common Stock. The Recipient and the Company have structured this Agreement to
constitute a “binding contract” relating to the sale of Common Stock pursuant to
this Section 6, consistent with the affirmative defense to liability under
Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c)
promulgated under such Act.”



--------------------------------------------------------------------------------

2. Except as amended hereby, the Agreement shall remain in full force and
effect. From and after the date of this Amendment, all references in the
Agreement to “the Agreement” shall be deemed to be references to the Agreement
as amended hereby.

3. This Amendment may be executed in counterparts, each of which shall be deemed
to be an original.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date written above.

 

ENDURANCE INTERNATIONAL GROUP

HOLDINGS, INC.

    RECIPIENT /s/ David C. Bryson     /s/ Hari Ravichandran Name: David C.
Bryson     Name: Hari Ravichandran Title: Chief Legal Officer    